Citation Nr: 1004488	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-35 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from March 1965 to June 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in pertinent part, denied 
the current appellate claim.


FINDINGS OF FACT

1.  All reasonable development and notification necessary 
for the equitable disposition of the instant case has been 
completed.

2.  The Veteran is presumed to have been exposed to 
herbicides coincident with service in the Republic of 
Vietnam.

3.  Hepatitis C is not a disease for which a presumption of 
service connection is provided under the law based on 
exposure to herbicides in service.

4.  The preponderance of the evidence is against a finding 
that the Veteran's hepatitis C was incurred in or otherwise 
the result of his active military service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by the 
veteran's active service. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a 
duty to assist claimants by making reasonable efforts to get 
the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  Here, the Veteran was sent 
pre-adjudication notice via a letter dated in July 2006, 
which is clearly prior to the August 2006 rating decision 
that is the subject of this appeal.  In pertinent part, this 
letter informed the Veteran of what was necessary to 
substantiate his current appellate claim, what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and the need for the Veteran to 
advise VA of or to submit any evidence in his possession 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holding in Quartuccio, supra.  Moreover, the letter included 
information regarding disability rating(s) and effective 
date(s) mandated by the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 
30, 2008).   The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 
2008.   The amendments, among other things, removed the 
notice provision requiring VA to request the veteran to 
provide any evidence in the veteran's possession that 
pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the Veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no 
further duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  The Veteran's service treatment records are on 
file, as are various post-service medical records.  Further, 
the Veteran has had the opportunity to present evidence and 
argument in support of his claim, and nothing indicates he 
has identified the existence of any relevant evidence that 
has not been obtained or requested.  As part of his November 
2007 Substantive Appeal, he affirmatively indicated that no 
hearing was desired in conjunction with this appeal.  
Moreover, he was accorded a VA medical examination regarding 
this case in September 2007 which included an opinion that 
addressed the etiology of his hepatitis C supported by a 
stated rationale.  As this opinion were based upon both a 
medical evaluation of the Veteran, and an accurate 
understanding of his medical history based upon review of 
his VA claims folder, the Board finds it is supported by an 
adequate foundation.  No competent medical evidence is of 
record which specifically refutes the findings of the 
September 2007 VA examination, and the Veteran has not 
otherwise identified any prejudice therein.  Accordingly, 
the Board finds that this examination is adequate for 
resolution of this case.  Consequently, the Board finds that 
the duty to assist the Veteran has been satisfied in this 
case.

The Board notes that it has thoroughly reviewed the record 
in conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  Rather, 
the Board's analysis below will focus specifically on what 
the evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a 
reasonable doubt arises regarding service origin, such doubt 
will be resolved in the favor of the claimant.  Reasonable 
doubt is doubt which exists because of an approximate 
balance of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which event the 
claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).  

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity 
of a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
evidence to the effect that the claim is plausible.  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, in this case 
the Board observes that hepatitis C is a disease which 
requires specific medical testing in order to verify its 
existence.  In short, it is not the type of condition 
subject to lay observation.

In this case, the Veteran essentially contends that he 
developed hepatitis C due to either Agent Orange exposure 
while on active duty in the Republic of Vietnam, or as due 
to inoculation from a contaminated air gun.  

Initially, the Board observes that the Veteran's service 
treatment records contain no findings indicative of 
hepatitis C during active service, to include his May 1968 
separation examination.  The service treatment records do 
not otherwise indicate any specific risk factors associated 
with hepatitis C.  Moreover, the first competent medical 
evidence showing hepatitis C is years after his separation 
from service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (The normal medical findings at the time of 
separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.).

With respect to the Veteran's claimed Agent Orange exposure, 
the law provides that If a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, 
or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  

For the purposes of § 3.307, the term herbicide agent means 
a chemical in a herbicide used in support of the United 
States and allied military operations in the Republic of 
Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  
Agent Orange is generally considered a herbicide agent and 
will be so considered in this decision.

The Board acknowledges that the Veteran's service records 
confirm he had active duty in the Republic of Vietnam, and 
was presumptively exposed to herbicides therein.  See 38 
U.S.C.A. §1116.  In fact, he is already service-connected 
for diabetes mellitus on such a basis.  However, as detailed 
above, hepatitis C is not a condition presumptively 
associated with herbicide exposure under 38 C.F.R. 
§ 3.309(e).   

Even though the presumptive service connection is not 
warranted, the Veteran is not precluded from establishing 
service connection for hepatitis C with proof of actual 
direct causation from exposure from an herbicide agent or 
other link to service.  See Combee v. Brown, 34 F.3d 1039, 
1041-42 (Fed. Cir. 1994).  As such, the Board has considered 
whether the Veteran is entitled to service connection for 
hepatitis C on a direct basis, to include his contention 
that hepatitis C was due to air gun inoculation.  However, 
the September 2007 VA examiner opined that it was less 
likely as not (less than 50/50 probability) that the 
Veteran's hepatitis C was caused by or a result of air gun 
injections in service.  In support of this opinion, the 
examiner noted that there was no medical evidence that the 
Veteran had blood exposure during airgun vaccination.  
Moreover, the examiner stated there was a lack of any 
scientific evidence that the transmission of HCV with air 
gun injectors is biologically plausible.  No competent 
medical evidence is of record which specifically refutes the 
findings of the September 2007 VA medical examiner.

The Board acknowledges that the Veteran indicated that he 
did cut himself shaving during active service, as noted on 
the September 2007 VA examination.  However, he also stated 
that he did not share shaving razors on this examination.  
He further denied intravenous drug use, high risk sexual 
practices, repeated body piercing, or history of organ 
transplant.  Moreover, while he initially denied a history 
of blood or blood product transfusion, he did acknowledge 
having post-service neck surgery in 1986 during which he 
might have had a blood transfusion.  In short, he indicated 
a post-service risk factor for his hepatitis C.

For these reasons, the Board concludes that the 
preponderance of the evidence is against the claim, and it 
must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the 
benefit sought on appeal must be denied.


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


